 [i20180001.jpg] Exhibit 10.3

 

FUND ADMINISTRATION AND ACCOUNTING AGREEMENT

THIS AGREEMENT is made as of March 20, 2020 by and between the United States
Commodity Funds, LLC (“USCF”) and each Limited Partnership or Trust identified
on Exhibit A-2 hereto and The Bank of New York Mellon, a New York corporation
authorized to do a banking business (“BNY Mellon”).

W I T N E S S E T H :

WHEREAS, USCF, each Limited Partnership and each Trust desires to retain BNY
Mellon to provide for each of the funds identified on Exhibit A-2 hereto (each,
a “Fund”) the services described herein, and BNY Mellon is willing to provide
such services, all as more fully set forth below;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereby agree as follows:

1.Definitions.

Whenever used in this Agreement, unless the context otherwise requires, the
following words shall have the meanings set forth below:

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

“Authorized Person” shall mean each person, whether or not an officer or an
employee of USCF or a Fund, duly authorized by the Board to execute this
Agreement and to give Instructions on behalf of such Fund as set forth in
Exhibit B hereto and each Authorized Person’s scope of authority may be limited
by setting forth such limitation in a written document signed by both parties
hereto. From time to time each Fund may deliver a new Exhibit B to add or delete
any person and BNY Mellon shall be entitled to rely on the last Exhibit B
actually received by BNY Mellon.



 

 

“BNY Mellon Affiliate” shall mean any office, branch, or subsidiary of The Bank
of New York Mellon Corporation.

“Board” shall mean the board of directors, board of trustees, or the board of
directors of the general partner, sponsor or manager, as applicable.

“Confidential Information” shall have the meaning given in Section 21 of this
Agreement.

“Documents” shall mean such other documents, including but not limited to, Board
resolutions, including resolutions of the Board authorizing the execution,
delivery and performance of this Agreement by the Fund, in connection with its
provision of services under this Agreement.

“Instructions” shall mean Oral Instructions or written communications actually
received by BNY Mellon by S.W.I.F.T., tested telex, letter, facsimile
transmission, or other method or system specified by BNY Mellon as available for
use in connection with the services hereunder, from an Authorized Person or
person reasonably believed in good faith to be an Authorized Person.

“Investment Advisor” shall mean United States Commodity Funds, LLC, or any
entity identified by USCF, a Limited Partnership or a Trust as the entity having
primary investment responsibility with respect to such Limited Partnership or
Trust.

“Limited Partnership” means each of the limited partnerships for which USCF
serves as the general partner.

“NFA” means the National Futures Association.

“Net Asset Value” shall mean the per share value of a Fund, calculated in the
manner described in the Funds’ Offering Materials.

“Offering Materials” shall mean the Funds’ currently effective prospectus and
most recently filed registration statement with the SEC relating to shares of
the Fund.



 - 2 - 

 

“Organizational Documents” shall mean certified copies of a each Limited
Partnership’s or Trust’s articles of incorporation, certificate of
incorporation, certificate of formation or organization, certificate of limited
partnership, bylaws, limited partnership agreement, memorandum of association,
limited liability company agreement, or operating agreement, , as applicable,
and with respect to each Fund, its confidential offering memorandum, material
contracts, Offering Materials, all SEC exemptive orders issued to a Fund,
required filings or similar documents of formation or organization, as
applicable, delivered to and received by BNY Mellon.

“Oral Instructions” shall mean oral instructions received by BNY Mellon under
permissible circumstances specified by BNY Mellon, in its sole discretion, as
being from an Authorized Person or person reasonably believed in good faith by
BNY Mellon to be an Authorized Person.

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Laws” means the 1933 Act and the 1934 Act.

 

“Shares” means the shares of beneficial interest of any Fund.

“Trust” means each of the Delaware statutory trusts for which USCF serves as the
sponsor, and collectively, the “Trusts”.

2.      Appointment.

USCF on behalf of each Limited Partnership, each Trust and each Fund hereby
appoints BNY Mellon as its agent for the term of this Agreement to perform the
administration and accounting services described herein, for the period and on
the terms set forth in this Agreement. BNY Mellon hereby accepts such
appointment and agrees to perform the duties hereinafter set forth herein.

3.      Representations and Warranties of USCF, each Limited Partnership, each
Trust and each Fund.

USCF hereby represents and warrants to BNY Mellon on behalf of USCF, each
Limited Partnership, and each Trust, which representations and warranties shall
be deemed to be continuing, that:



 - 3 - 

 

(a)               It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement and to perform its obligations
hereunder;

(b)               This Agreement has been duly authorized, executed and
delivered by USCF in accordance with all requisite action of the USCF Board and
constitutes a valid and legally binding obligation of USCF, enforceable in
accordance with its terms;

(c)               USCF, each Limited Partnership, and each Trust is in good
standing and qualified to do business in each jurisdiction in which the nature
or conduct of its business requires such qualification.

(d)               USCF, each Limited Partnership, and each Trust is conducting
its business in material compliance with all applicable laws and regulations,
both state and federal, has made and will continue to make the necessary filings
including tax filings to carry on its business as now conducted and has obtained
the regulatory licenses, approvals and consents necessary to carry on its
business as now conducted; there is no statute, regulation, rule, order or
judgment binding on it and no provision of its Organizational Documents, nor of
any mortgage, indenture, credit agreement or other contract binding on it or
affecting its property which would prohibit its execution or performance of this
Agreement;

(e)               The method of valuation of securities and the method of
computing the Net Asset Value shall be as set forth in the Offering Materials of
the Funds. To the extent the performance of any services described in Schedule I
attached hereto by BNY Mellon in accordance with the then effective Offering
Materials for the Fund would violate any applicable laws or regulations, the
Fund shall immediately so notify BNY Mellon in writing and thereafter shall
either furnish BNY Mellon with the appropriate values of securities, net asset
value or other computation, as the case may be, or, instruct BNY Mellon in
writing to value securities and/or compute Net Asset Value or other computations
in a manner that USCF or the Fund specifies in writing, and either the
furnishing of such values or the giving of such instructions shall constitute a
representation by USCF or the Fund that the same is consistent with all
applicable laws and regulations and with its Offering Materials, all subject to
confirmation by BNY Mellon as to its capacity to act in accordance with the
foregoing;



 - 4 - 

 

(f)                The terms of this Agreement, the fees and expenses associated
with this Agreement and any benefits accruing to BNY Mellon or to USCF, each
Limited Partnership and each Trust in connection with this Agreement, including
but not limited to any fee waivers, conversion cost reimbursements, upfront
payments, signing payments or periodic payments made or to be made by BNY Mellon
to USCF or any affiliate of a Fund relating to this Agreement have been fully
disclosed to the Board of USCF and that, if required by applicable law, such
Board has approved or will approve the terms of this Agreement, any such fees
and expenses and any such benefits;

(g)               Each person named on Exhibit B hereto is duly authorized to be
an Authorized Person of USCF and/or the Fund hereunder;

(h)               It has implemented, and is acting in accordance with,
procedures reasonably designed to ensure that it will disseminate to all market
participants, other than Authorized Participants (as defined in its Prospectus
and Statement of Additional Information), each calculation of net asset value
provided by BNY hereunder to Authorized Participants at the time BNY Mellon
provides such calculation to Authorized Participants; and

(i)                 USCF acknowledges, agrees and covenants that,
notwithstanding references to USCF included in this Agreement, the services
contemplated by this Agreement are being provided to the Funds; provided,
however, that USCF may issue Instructions in connection with the services for
and on behalf of the Funds.

4.      Representations and Warranties of BNY Mellon:

BNY Mellon represents and warrants to USCF, each Limited Partnership and each
Trust, which representations and warranties shall be deemed to be continuing,
that:

 

(a)   BNY Mellon is a corporation, duly organized and existing under the laws of
the State of New York

 

(b)   BNY Mellon is duly qualified to carry on its business in the State of New
York;

 



 - 5 - 

 

(c)   BNY Mellon is empowered under applicable laws and by its charter and
by-laws to enter into and perform this Agreement;

 

(d)   all requisite corporate proceedings have been taken to authorize BNY
Mellon to enter into and perform this Agreement;

 

(e)   BNY Mellon has, and will continue to have, access to the facilities,
personnel and equipment required to fully perform its duties and obligations
hereunder;

 

(f)    BNY Mellon has adopted and implemented written policies and procedures
reasonably designed to comply with Rule 38a-1 under the 1940 Act; it will review
the adequacy of such policies and procedures and will, on a quarterly basis,
provide an attestation to the Funds as to whether there have been any material
changes to such policies and procedures; and

 

(g)   It covenants that there shall remain throughout the term of this
Agreement, in full force and effect (i) professional indemnity insurance, which
is errors and omissions insurance, and (ii) errors and omissions insurance,
protecting BNY Mellon against liability or loss for a breach of fiduciary
responsibility, and the coverage limitations of such policy equal or exceed $10
million in the aggregate annually, and BNY Mellon agrees that it will not
materially reduce any of such coverages while this Agreement is in effect.

 

5.      Delivery of Documents.

USCF shall promptly provide, deliver, or cause to be delivered from time to
time, to BNY Mellon the Organizational Documents and Documents and other
materials used in the distribution of Shares and all amendments thereto as may
be necessary for BNY Mellon to perform its duties hereunder. BNY Mellon shall
not be deemed to have notice of any information (other than information supplied
by BNY Mellon) contained in such Organizational Documents, Documents or other
materials until they are actually received by BNY Mellon.

6.      Duties and Obligations of BNY Mellon.

(a)               Subject to the direction and control of USCF, each Fund and
the provisions of this Agreement, BNY Mellon shall provide to each Fund the
administrative services and the valuation and computation services listed on
Schedule I attached hereto.



 - 6 - 

 

(b)               In performing hereunder, BNY Mellon shall provide, at its
expense, office space, facilities, equipment and personnel.

(c)               BNY Mellon shall not provide any services relating to the
management, investment advisory or sub-advisory functions of any Fund,
distribution of shares of any Fund, or other services normally performed by the
Funds’ respective counsel or independent auditors and the services provided by
BNY Mellon do not constitute, nor shall they be construed as constituting, legal
advice or the provision of legal services for or on behalf of the Fund or any
other person, and each Fund acknowledges that BNY Mellon does not provide public
accounting or auditing services or advice and will not be making any tax
filings, or doing any tax reporting on its behalf, other than those specifically
agreed to hereunder.

(d)               If USCF and the Funds determine that new or revised regulatory
or other requirements necessitate expanding the scope of the services provided
pursuant to this Agreement, BNY Mellon agrees to work in good faith to mutually
agree upon modifications to the scope of services and related fees. For the
avoidance of doubt, the scope of services provided by BNY Mellon under this
Agreement shall not be increased as a result of new or revised regulatory or
other requirements that may become applicable with respect to the Funds, unless
the parties hereto expressly agree in writing to any such increase in the scope
of services.

(e)               USCF on its own behalf and on behalf of each Limited
Partnership, each Trust and each Fund, as applicable, shall cause its officers,
advisors, sponsor, distributor, legal counsel, independent accountants, current
administrator (if any), transfer agent, and any other service provider to
cooperate with BNY Mellon and to provide BNY Mellon, upon request, with such
information, documents and advice relating to such Fund as is within the
possession or knowledge of such persons, and which in the opinion of BNY Mellon,
is necessary in order to enable BNY Mellon to perform its duties hereunder. In
connection with its duties hereunder, BNY Mellon shall not be responsible for,
under any duty to inquire into, or be deemed to make any assurances with respect
to the accuracy, validity or propriety of any information, documents or advice
provided to BNY Mellon by any of the aforementioned persons. BNY Mellon shall
not be liable for any loss, damage or expense resulting from or arising out of
the failure of the Fund, or USCF in its behalf, to cause any information,
documents or advice to be provided to BNY Mellon as provided herein and shall be
held harmless by USCF and each Fund when acting in reliance upon such
information, documents or advice relating to such Fund. All fees or costs
charged by such persons shall be borne by USCF. In the event that any services
performed by BNY Mellon hereunder rely, in whole or in part, upon information
obtained from a third party service utilized or subscribed to by BNY Mellon
which BNY Mellon in its reasonable judgment deems reliable, BNY Mellon shall not
have any responsibility or liability for, under any duty to inquire into, or
deemed to make any assurances with respect to, the accuracy or completeness of
such information.



 - 7 - 

 

(f)                Nothing in this Agreement shall limit or restrict BNY Mellon,
any BNY Mellon Affiliate or any officer or employee thereof from acting for or
with any third parties, and providing services similar or identical to same or
all of the services provided hereunder.

(g)               Each Fund shall furnish BNY Mellon with any and all
instructions, explanations, information, specifications and documentation deemed
necessary by BNY Mellon in the performance of its duties hereunder, including,
without limitation, the amounts or written formula for calculating the amounts
and times of accrual of a Fund’s liabilities and expenses, and the value of any
securities lending related collateral investment account(s). BNY Mellon shall
not be required to include as Fund liabilities and expenses, nor as a reduction
of net asset value, any accrual for any federal, state, or foreign income taxes
unless the Fund shall have specified to BNY Mellon in Instructions the precise
amount of the same to be included in liabilities and expenses or used to reduce
net asset value. Each Fund shall also furnish BNY Mellon with bid, offer, or
market values of securities if BNY Mellon notifies such Fund that same are not
available to BNY Mellon from a security pricing or similar service utilized, or
subscribed to, by BNY Mellon which the Fund directs BNY Mellon to utilize, and
which BNY Mellon in its judgment deems reliable at the time such information is
required for calculations hereunder. At any time and from time to time, the Fund
also may furnish BNY Mellon with bid, offer, or market values of securities and
instruct BNY Mellon in Instructions to use such information in its calculations
hereunder. BNY Mellon shall at no time be required or obligated to commence or
maintain any utilization of, or subscriptions to, any securities pricing or
similar service. In no event shall BNY Mellon be required to determine, or have
any obligations with respect to, whether a market price represents any fair or
true value, nor to adjust any price to reflect any events or announcements,
including, without limitation, those with respect to the issuer thereof, it
being agreed that all such determinations and considerations shall be solely for
the Fund.



 - 8 - 

 

(h)               BNY Mellon may apply to an Authorized Person of USCF or any
Fund for Instructions with respect to any matter arising in connection with BNY
Mellon’s performance hereunder for such Fund, and BNY Mellon shall not be liable
for any action taken or omitted to be taken by it in good faith without
negligence or willful misconduct in accordance with such Instructions. Such
application for Instructions may, at the option of BNY Mellon, set forth in
writing any action proposed to be taken or omitted to be taken by BNY Mellon
with respect to its duties or obligations under this Agreement and the date on
and/or after which such action shall be taken. BNY Mellon shall not be liable
for any action taken or omitted to be taken in accordance with a proposal
included in any such application on or after the date specified therein unless,
prior to taking or omitting to take any such action, BNY Mellon has received
Instructions from an Authorized Person in response to such application
specifying the action to be taken or omitted.

(i)                 BNY Mellon may, at USCF’s expense, consult with counsel to
USCF, a Limited Partnership or a Trust or, at its own expense, its own counsel,
and shall be fully protected with respect to anything done or omitted by it in
accordance with the advice or opinion of such counsel provided that (i) BNY
Mellon acted in good faith; and (ii) BNY Mellon’s actions are consistent with
its rights and responsibilities under this Agreement.

(j)                 Notwithstanding any other provision contained in this
Agreement or Schedule I attached hereto, BNY Mellon shall have no duty or
obligation with respect to, including, without limitation, any duty or
obligation to determine, or advise or notify any Fund of: (i) the taxable nature
of any distribution or amount received or deemed received by, or payable to, a
Fund, (ii) the taxable nature or effect on a Fund or its shareholders of any
corporate actions, class actions, tax reclaims, tax refunds or similar events,
(iii) the taxable nature or taxable amount of any distribution or dividend paid,
payable or deemed paid, by a Fund to its shareholders; or (iv) the effect under
any federal, state, or foreign income tax laws of a Fund making or not making
any distribution or dividend payment, or any election with respect thereto.
Further, BNY Mellon is not responsible for the identification of securities
requiring U.S. tax treatment that differs from treatment under U.S. generally
accepted accounting principles. BNY Mellon is solely responsible for processing
such securities, as identified by the Fund or its Authorized Persons, in
accordance with U.S. tax laws and regulations.



 - 9 - 

 

(k)               BNY Mellon shall have no duties or responsibilities whatsoever
except such duties and responsibilities as are specifically set forth in this
Agreement and Schedule I attached hereto, and no covenant or obligation shall be
implied against BNY Mellon in connection with this Agreement.

(l)                 BNY Mellon, in performing the services required of it under
the terms of this Agreement, shall be entitled to rely fully on the accuracy and
validity of any and all Instructions, explanations, information, specifications,
Documents and documentation furnished to it by a Fund and shall have no duty or
obligation to review the accuracy, validity or propriety of such Instructions,
explanations, information, specifications, Documents or documentation,
including, without limitation, evaluations of securities; the amounts or formula
for calculating the amounts and times of accrual of Funds’ or Series’
liabilities and expenses; the amounts receivable and the amounts payable on the
sale or purchase of securities; and amounts receivable or amounts payable for
the sale or redemption of Fund Shares effected by or on behalf of a Fund.  In
the event BNY Mellon’s computations hereunder rely, in whole or in part, upon
information, including, without limitation, bid, offer or market values of
securities or other assets, or accruals of interest or earnings thereon, from a
pricing or similar service utilized, or subscribed to, by BNY Mellon which the
Fund directs BNY Mellon to utilize, and which BNY Mellon in its judgment deems
reliable, BNY Mellon shall not be responsible for, under any duty to inquire
into, or deemed to make any assurances with respect to, the accuracy or
completeness of such information. Without limiting the generality of the
foregoing, BNY Mellon shall not be required to inquire into any valuation of
securities or other assets by a Fund or any third party described in this
sub-section (k) even though BNY Mellon in performing services similar to the
services provided pursuant to this Agreement for others may receive different
valuations of the same or different securities of the same issuers.

(m)             BNY Mellon, in performing the services required of it under the
terms of this Agreement, shall not be responsible for determining whether any
interest accruable to a Fund is or will be actually paid, but will accrue such
interest until otherwise instructed by such Fund.



 - 10 - 

 

(n)               BNY Mellon shall establish and maintain a disaster recovery
plan and back-up system satisfying the requirements of its regulators (the
“Disaster Recovery Plan and Back-Up System”). BNY Mellon shall not be
responsible for damages (including without limitation damages caused by delays,
failure, errors, interruption or loss of data) which occurring directly or
indirectly by reason of circumstances beyond its reasonable control in the
performance of its duties under this Agreement, including, without limitation,
labor difficulties within or without BNY Mellon, mechanical breakdowns, flood or
catastrophe, acts of God, failures of transportation, interruptions, loss, or
malfunctions of utilities, action or inaction of civil or military authority,
national emergencies, public enemy, war, terrorism, riot, sabotage,
non-performance by a third party, failure of the mails, communications, computer
(hardware or software) services, or functions or malfunctions of the internet,
firewalls, encryption systems or security devices caused by any of the above,
provided that BNY Mellon has established and is maintaining the Disaster
Recovery Plan and Back-Up System, or if not, that such delay or failure would
have occurred even if BNY Mellon had established and was maintaining the
Disaster Recovery Plan and Back-Up System. Upon the occurrence of any such delay
or failure the BNY Mellon shall use commercially reasonable best efforts to
resume performance as soon as practicable under the circumstances. Nor shall BNY
Mellon be responsible for delays or failures to supply the information or
services specified in this Agreement where such delays or failures are caused by
the failure of any person(s) other than BNY Mellon to supply any instructions,
explanations, information, specifications or documentation deemed necessary by
BNY Mellon in the performance of its duties under this Agreement.

7.      Allocation of Expenses.

Except as otherwise provided herein, all costs and expenses arising or incurred
in connection with the performance of this Agreement shall be paid by USCF,
including but not limited to, organizational costs and costs of maintaining
corporate existence, taxes, interest, brokerage fees and commissions, insurance
premiums, compensation and expenses of those acting on behalf of such Fund,
including any trustees, directors, officers or employees, legal, accounting and
audit expenses, management, advisory, sub-advisory, administration and
shareholder servicing fees, charges of custodians, transfer and dividend
disbursing agents, expenses (including clerical expenses) incident to the
issuance, redemption or repurchase of Fund shares or membership interests, as
applicable, fees and expenses incident to the registration or qualification
under the Securities Laws, state or other applicable securities laws of the Fund
or its shares or membership interests, as applicable, costs (including printing
and mailing costs) of preparing and distributing Offering Materials, reports,
notices and proxy material to such Fund’s shareholders or members, as
applicable, all expenses incidental to holding meetings of the trustees or
directors acting on behalf of a Fund and Fund shareholders, and extraordinary
expenses as may arise, including litigation affecting such Fund and legal
obligations relating thereto for which the Fund may have to indemnify any
trustees, directors, officers, managers, and/or members acting on its behalf, as
may be applicable. BNY Mellon will bear its own expenses in connection with the
performance of the services under this Agreement except as provided herein or as
agreed to by the parties.



 - 11 - 

 

8.      Portfolio Compliance Services.

(a)               If Schedule I contains a requirement for BNY Mellon to provide
the Fund with portfolio compliance services, such services shall be provided
pursuant to the terms of this Section 8 (the “Portfolio Compliance Services”).
The precise compliance review and testing services to be provided shall be as
directed by each Fund and as mutually agreed between BNY Mellon and such Fund,
and the results of BNY Mellon’s Portfolio Compliance Services shall be detailed
in a portfolio compliance summary report (the “Compliance Summary Report”)
prepared on a periodic basis as mutually agreed. Each Compliance Summary Report
shall be subject to review and approval by the Fund. BNY Mellon shall have no
responsibility or obligation to provide Portfolio Compliance Services other that
those services specifically listed in Schedule I.

(b)               USCF, on behalf of each Fund, will examine each Compliance
Summary Report delivered to it by BNY Mellon and notify BNY Mellon of any error,
omission or discrepancy within ten (10) days of its receipt. USCF, on behalf of
each Fund, agrees to notify BNY Mellon promptly in writing if it fails to
receive any such Compliance Summary Report. USCF, on behalf of each Fund,
further acknowledges that unless it notifies BNY Mellon of any error, omission
or discrepancy within 10 days, such Compliance Summary Report shall be deemed
final and shall not be reissued. In addition, if USCF or the Fund learns of any
out-of-compliance condition before receiving a Compliance Summary Report
reflecting such condition, USCF or the Fund will notify BNY Mellon of such
condition within one (1) business day after discovery thereof.



 - 12 - 

 

(c)               While BNY Mellon will endeavor to identify out-of-compliance
conditions, BNY Mellon does not and could not for the fees charged, make any
guarantees, representations or warranties with respect to its ability to
identify all such conditions. In the event of any errors or omissions in the
performance of Portfolio Compliance Services, USCF’s and the Fund’s sole and
exclusive remedy and BNY Mellon’s sole liability shall be limited to
re-performance by BNY Mellon of the Portfolio Compliance Services affected and
in connection therewith the correction of any error or omission, if practicable
and the preparation of a corrected report, at no cost to the Fund.

9.      Regulatory Administration Services.

(a)               If Schedule I contains a requirement for BNY Mellon to provide
the Fund with compliance support services and/or Regulatory Administration
services, such services shall be provided pursuant to the terms of this Section
9 (such services, collectively hereinafter referred to as the “Regulatory
Support Services”).

(b)               Notwithstanding anything in this Agreement to the contrary,
the Regulatory Support Services provided by BNY Mellon under this Agreement are
administrative in nature and do not constitute, nor shall they be construed as
constituting, legal advice or the provision of legal services for or on behalf
of the Fund or any other person.

(c)               All work product produced by BNY Mellon in connection with its
provision of Regulatory Support Services under this Agreement is subject to
review and approval by USCF on behalf of the Fund and by the legal counsel for
USCF on behalf of the Fund. The Regulatory Support Services performed by BNY
Mellon under this Agreement will be at the request and direction of USCF, on
behalf of the Funds, and/or its chief compliance officer (the “CCO”), as
applicable. BNY Mellon disclaims liability to the Fund and USCF, and USCF is
solely responsible, for the selection, qualifications and performance of the CCO
and the adequacy and effectiveness of the compliance program applicable to the
Fund.



 - 13 - 

 

10.  Standard of Care; Indemnification.

(a)               In performing its duties under this Agreement, BNY Mellon
shall exercise the standard of care and diligence that a professional provider
of fund administration and accounting services would observe in these affairs.
Except as otherwise provided herein, BNY Mellon and any BNY Mellon Affiliate
shall not be liable for any costs, expenses, damages, liabilities or claims
(including attorneys’ and accountants’ fees) incurred by or asserted against a
Fund, except those costs, expenses, damages, liabilities or claims arising out
of BNY Mellon’s own bad faith, negligence or willful misconduct. In no event
shall BNY Mellon or any BNY Mellon Affiliate be liable to any Fund or any third
party for any special, indirect or consequential damages, or lost profits or
loss of business, arising under or in connection with this Agreement, even if
previously informed of the possibility of such damages and regardless of the
form of action. BNY Mellon and any BNY Mellon Affiliate shall not be liable for
any loss, damage or expense, including counsel fees and other costs and expenses
of a defense against any claim or liability, resulting from, arising out of, or
in connection with its performance hereunder, including its actions or
omissions, the incompleteness or inaccuracy of any specifications or other
information furnished by or on behalf of the Fund, or for delays caused by
circumstances beyond BNY Mellon’s reasonable control, unless such loss, damage
or expense arises out of the bad faith, negligence or willful misconduct of BNY
Mellon.

(b)               Each of USCF and each Fund shall, severally and not jointly,
indemnify and hold harmless BNY Mellon and any BNY Mellon Affiliate from and
against any and all costs, expenses, damages, liabilities and claims (including
claims asserted by a Fund), and reasonable attorneys’ and accountants’ fees
relating thereto, which are sustained or incurred or which may be asserted
against BNY Mellon or any BNY Mellon Affiliate, by reason of or as a result of
any action taken or omitted to be taken by BNY Mellon or any BNY Mellon
Affiliate without bad faith, negligence, or willful misconduct, or in reliance
upon (i) any law, act, regulation or interpretation of the same, (ii) such
Fund’s Offering Materials or Documents (excluding information provided by BNY
Mellon), (iii) any Instructions, or (iv) any opinion of legal counsel for such
Fund or BNY Mellon, or arising out of transactions or other activities of such
Fund which occurred prior to the commencement of this Agreement; provided, that
neither USCF nor any Fund shall indemnify BNY Mellon nor any BNY Mellon
Affiliate for costs, expenses, damages, liabilities or claims for which BNY
Mellon or any BNY Mellon Affiliate is liable under the preceding sub-section
10(a). This indemnity shall be a continuing obligation of USCF and each Fund,
its successors and assigns, notwithstanding the termination of this Agreement.
Without limiting the generality of the foregoing, USCF and each Fund, severally
but not jointly, shall indemnify BNY Mellon and any BNY Mellon Affiliate against
and save BNY Mellon and any BNY Mellon Affiliate harmless from any loss, damage
or expense, including counsel fees and other costs and expenses of a defense
against any claim or liability, arising from any one or more of the following:



 - 14 - 

 

I.                        Errors in records or instructions, explanations,
information, specifications or documentation of any kind, as the case may be,
supplied to BNY Mellon by any third party described in Section 6(c) above or by
or on behalf of a Fund;

II.                        Action or inaction taken or omitted to be taken by
BNY Mellon or any BNY Mellon Affiliate pursuant to Instructions of the Fund or
otherwise without negligence, bad faith or willful misconduct;

III.                        Any action taken or omitted to be taken by BNY
Mellon in good faith in accordance with the advice or opinion of counsel for a
Fund or its own counsel;

IV.                        Any improper use by a Fund or its agents, distributor
or investment advisor of any valuations or computations supplied by BNY Mellon
pursuant to this Agreement;

V.                        The method of valuation of the securities and the
method of computing each Fund’s net asset value; or

VI.                        Any valuations of securities, other assets, or the
net asset value provided by a Fund.

(c)               Actions taken or omitted in reliance on Instructions or upon
any information, order, indenture, stock certificate, membership certificate,
power of attorney, assignment, affidavit or other instrument believed by BNY
Mellon in good faith to be from an Authorized Person, or upon the opinion of
legal counsel for a Fund or its own counsel, shall be conclusively presumed to
have been taken or omitted in good faith.

11.  Compensation.

For the services provided hereunder, USCF agrees to pay BNY Mellon such
compensation as is mutually agreed to in writing by USCF and BNY Mellon from
time to time and such out-of-pocket expenses (e.g., telecommunication charges,
postage and delivery charges, costs of independent compliance reviews, record
retention costs, reproduction charges and transportation and lodging costs) as
are incurred by BNY Mellon in performing its duties hereunder. Except as
hereinafter set forth, compensation shall be calculated and accrued daily and
paid monthly. In the event USCF fails to make payment of compensation owed to
BNY Mellon, each Fund authorizes BNY Mellon to debit such Fund’s custody account
for all amounts due and payable hereunder. BNY Mellon shall deliver to USCF
invoices for services rendered. Upon termination of this Agreement before the
end of any month, the compensation for such part of a month shall be prorated
according to the proportion which such period bears to the full monthly period
and shall be payable upon the effective date of termination of this Agreement.
For the purpose of determining compensation payable to BNY Mellon, each Fund’s
net asset value shall be computed at the times and in the manner specified in
the Fund’s Offering Materials.



 - 15 - 

 

12.  Records; Visits.

(a)       The books and records pertaining to each Trust and each Fund which are
in the possession or under the control of BNY Mellon shall be the property of
each Trust and each Fund, as applicable. USCF, each Trust and each Fund and
Authorized Persons shall have access to such books and records at all times
during BNY Mellon’s normal business hours. Upon the reasonable request of USCF,
a Trust or a Fund, copies of any such books and records shall be provided by BNY
Mellon to USCF, a Trust or a Fund or to an Authorized Person, at USCF’s expense.

 

(b)       BNY Mellon shall keep all books and records with respect to each
Fund’s books of account, records of each Fund’s securities transactions and all
other books and records of each Fund, if any, listed in Schedule I. Except as
otherwise authorized by USCF, the Funds or their agents, all such records (other
than those which are not of a material nature) shall be preserved by BNY Mellon
(x) for a period of at least six (6) years, unless delivered to a duly appointed
successor or to the Funds and (y) in accordance with applicable Commodity
Futures Trading Commission (“CFTC”) Regulation 1.31 in connection with the
services provided hereunder. BNY Mellon agrees to assist the applicable Fund
with their compliance with CFTC Regulation 4.23 by preparing and furnishing to
the applicable Fund the statement required by paragraph (c)(2) thereof. BNY
Mellon will maintain such other records as requested by USCF, each Trust or each
Fund and received by BNY Mellon.

 



 - 16 - 

 

13.  Term of Agreement.

(a)       This Agreement shall be effective on the date first written above and,
unless terminated pursuant to its terms, shall continue until 11:59 PM on the
date which is the third anniversary of such date (the “Initial Term”), at which
time this Agreement shall terminate, unless renewed in accordance with the terms
hereof.

(b)       This Agreement shall automatically renew for successive terms of one
(1) year each (each, a “Renewal Term”), unless the Fund or BNY Mellon gives
written notice to the other party of its intent not to renew and such notice is
received by the other party not less than ninety (90) days prior to the
expiration of the Initial Term or the then-current Renewal Term (a “Non-Renewal
Notice”). In the event a party provides a Non-Renewal Notice, this Agreement
shall terminate at 11:59 PM on the last day of the Initial Term or Renewal Term,
as applicable.

(c)       If a party materially breaches this Agreement (a “Defaulting Party”)
the other party (the “Non-Defaulting Party”) may give written notice thereof to
the Defaulting Party (“Breach Notice”), and if such material breach shall not
have been remedied within thirty (30) days after the Breach Notice is given,
then the Non Defaulting Party may terminate this Agreement by giving written
notice of termination to the Defaulting Party (“Breach Termination Notice”), in
which case this Agreement shall terminate as of 11:59 PM on the 90th day
following the date the Breach Termination Notice is given, or such later date as
may be specified in the Breach Termination Notice (but not later than the last
day of the Initial Term or then-current Renewal Term, as appropriate). In all
cases, termination by the Non-Defaulting Party shall not constitute a waiver by
the Non-Defaulting Party of any other rights it might have under this Agreement
or otherwise against the Defaulting Party.

(d)       Notwithstanding any other provision of this Agreement, BNY Mellon may
in its sole discretion terminate this Agreement immediately by sending notice
thereof to the Fund upon the happening of any of the following: (i) the Fund
commences as debtor any case or proceeding under any bankruptcy, insolvency or
similar law, or there is commenced against the Fund any such case or proceeding;
(ii) the Fund commences as debtor any case or proceeding seeking the appointment
of a receiver, conservator, trustee, custodian or similar official for the Fund
or any substantial part of its property or there is commenced against the Fund
any such case or proceeding; (iii) the Fund makes a general assignment for the
benefit of creditors; or (iv) the Fund admits in any recorded medium, written,
electronic or otherwise, its inability to pay its debts as they come due. BNY
Mellon may exercise its termination right under this Section 13(d) at any time
after the occurrence of any of the foregoing events notwithstanding that such
event may cease to be continuing prior to such exercise, and any delay in
exercising this right shall not be construed as a waiver or other extinguishment
of that right. Any exercise by BNY Mellon of its termination right under this
Section 13(d) shall be without any prejudice to any other remedies or rights
available to BNY Mellon and shall not be subject to any fee or penalty, whether
monetary or equitable. Notwithstanding the provisions of Section 18, notice of
termination under this Section 13(d) shall be considered given and effective
when given, not when received.



 - 17 - 

 

(e)       With respect to any Fund that is a series of a Delaware statutory
trust identified on Exhibit A-1 (for the purposes of this Section 13(e), each, a
“Delaware Trust”), BNY Mellon agrees to look solely to the assets of each series
of such Delaware Trust (each, a “Trust Series”) and to USCF and its assets in
respect of any claim against or obligation of such Trust Series. BNY Mellon
acknowledges and agrees that liability of a Trust Series, as a series of a
Delaware Trust, is limited pursuant to Section 3804(a) of the Delaware Statutory
Trust Act, such that (a) the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing with respect to a Trust Series
shall be enforceable against the assets of such Trust Series only, and not
against the assets of the Delaware Trust generally or the assets of any other
series of the Delaware Trust, and (b) none of the debts, liabilities,
obligations and expenses incurred, contracted for, or otherwise existing with
respect to the Delaware Trust generally and any other series of the Delaware
Trust shall be enforceable against the assets of such Trust Series.

14.  Amendment.

This Agreement may not be amended, changed or modified in any manner except by a
written agreement executed by BNY Mellon and the Fund to be bound thereby, and
authorized or approved by such Fund’s Board.

15.  Assignment; Subcontracting.

(a)       This Agreement shall extend to and shall be binding upon the parties
hereto, and their respective successors and assigns; provided, however, that
this Agreement shall not be assignable or delegable by any Fund without the
written consent of BNY Mellon, or by BNY Mellon without the written consent of
the affected Fund.



 - 18 - 

 

(b)        Notwithstanding the foregoing: (i) BNY Mellon may assign or transfer
this Agreement to any BNY Mellon Affiliate or transfer this Agreement in
connection with a sale of a majority or more of its assets, equity interests or
voting control, provided that BNY Mellon gives the Funds thirty (30) days’ prior
written notice of such assignment or transfer and such assignment or transfer
does not impair the provision of services under this Agreement in any material
respect, and the assignee or transferee agrees to be bound by all terms of this
Agreement in place of BNY Mellon; (ii) BNY Mellon may subcontract with, hire,
engage or otherwise outsource to any BNY Mellon Affiliate with respect to the
performance of any one or more of the functions, services, duties or obligations
of BNY Mellon under this Agreement but any such subcontracting, hiring, engaging
or outsourcing shall not relieve BNY Mellon of any of its liabilities hereunder;
(iii) BNY Mellon may subcontract with, hire, engage or otherwise outsource to an
unaffiliated third party with respect to the performance of any one or more of
the functions, services, duties or obligations of BNY Mellon under this
Agreement but any such subcontracting, hiring, engaging or outsourcing shall (A)
require the prior written consent of the Fund and (B) limit BNY Mellon’s
liability such that BNY Mellon shall only be liable for failure to reasonably
select such unaffiliated third party, and BNY Mellon shall have no liability for
any acts or omissions to act of such unaffiliated third party; and (iv) BNY
Mellon, in the course of providing certain additional services requested by a
Fund, including but not limited to, Typesetting, Money Market Fund or eBoard
Book services (“Vendor Eligible Services”) as further described in Schedule I,
may in its sole discretion, enter into an agreement or agreements with a
financial printer, or electronic services provider (“Vendor”) to provide BNY
Mellon with the ability to generate certain reports or provide certain
functionality. BNY Mellon shall not be obligated to perform any of the Vendor
Eligible Services unless an agreement between BNY Mellon and the Vendor for the
provision of such services is then-currently in effect, and shall only be liable
for the failure to reasonably select the Vendor. Upon request, BNY Mellon will
disclose the identity of the Vendor and the status of the contractual
relationship, and a Fund is free to attempt to contract directly with the Vendor
for the provision of the Vendor Eligible Services.



 - 19 - 

 

(c)       As compensation for the Vendor Eligible Services rendered by BNY
Mellon pursuant to this Agreement, USCF will pay to BNY Mellon such fees as may
be agreed to in writing by USCF and BNY Mellon. In the event USCF fails to make
payment of such fees owed to BNY Mellon contemplated by this Section 15(c), each
Fund authorizes BNY Mellon to debit such Fund’s custody account for all such
fees. In turn, BNY Mellon will be responsible for paying the Vendor’s fees. For
the avoidance of doubt, BNY Mellon anticipates that the fees it charges
hereunder will be more than the fees charged to it by the Vendor, and BNY Mellon
will retain the difference between the amount paid to BNY Mellon hereunder and
the fees BNY Mellon pays to the Vendor as compensation for the additional
services provided by BNY Mellon in the course of making the Vendor Eligible
Services available to the Fund.

16.  Governing Law; Consent to Jurisdiction.

This Agreement shall be construed in accordance with the laws of the State of
New York, without regard to conflict of laws principles thereof. Each party
hereto hereby consents to the jurisdiction of a state or federal court situated
in New York City, New York in connection with any dispute arising hereunder, and
waives to the fullest extent permitted by law its right to a trial by jury. To
the extent that in any jurisdiction any Fund may now or hereafter be entitled to
claim, for itself or its assets, immunity from suit, execution, attachment
(before or after judgment) or other legal process, such Fund irrevocably agrees
not to claim, and it hereby waives, such immunity.

17.  Severability.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations shall not in any way
be affected or impaired thereby, and if any provision is inapplicable to any
person or circumstances, it shall nevertheless remain applicable to all other
persons and circumstances.

18.  No Waiver.

Each and every right granted to BNY Mellon hereunder or under any other document
delivered hereunder or in connection herewith, or allowed it by law or equity,
shall be cumulative and may be exercised from time to time. No failure on the
part of BNY Mellon to exercise, and no delay in exercising, any right will
operate as a waiver thereof, nor will any single or partial exercise by BNY
Mellon of any right preclude any other or future exercise thereof or the
exercise of any other right. Each and every right granted to USCF, each Limited
Partnership, each Trust and each of the Funds hereunder shall be cumulative and
may be exercised from time to time. No failure on the part of USCF, a Limited
Partnership, a Trust or a Fund to exercise, and no delay in exercising, any
right will operate as a waiver thereof, nor will any single or partial exercise
by USCF, a Limited Partnership, a Trust or a Fund of any right preclude any
other or future exercise thereof or the exercise of any other right.



 - 20 - 

 

19.  Notices.

All notices, requests, consents and other communications pursuant to this
Agreement in writing shall be sent as follows:

if to USCF, at

United States Commodity Funds, LLC

1850 Mt. Diablo Blvd., Suite 640

Walnut Creek, CA 94596

Attention: John P. Love, President and CEO

 

with a copy to:

United States Commodity Funds, LLC

1850 Mt. Diablo Blvd., Suite 640

Walnut Creek, CA 94596

Attention: Daphne Frydman, General Counsel

 

if to BNY Mellon, at

BNY Mellon
2 Hanson Place
Brooklyn, NY 11217
Attention: ETF Operations

with a copy to:

The Bank of New York Mellon
240 Greenwich Street
New York, New York 10286
Attention: Legal Dept. – Asset Servicing

or at such other place as may from time to time be designated in writing.
Notices hereunder shall be effective upon receipt.



 - 21 - 

 

20.  Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original; but such counterparts together shall
constitute only one instrument.

21.  Several Obligations.

The parties acknowledge that the obligations of the Funds hereunder are several
and not joint, that no Fund shall be liable for any amount owing by another Fund
and that the Funds have executed one instrument for convenience only.

22.  Confidentiality.

(a)   Each party shall keep confidential any information relating to the other
party’s business (“Confidential Information”). Confidential Information shall
include (a) any data or information that is competitively sensitive material,
and not generally known to the public, including, but not limited to,
information about product plans, marketing strategies, finances, operations,
customer relationships, customer profiles, customer lists, sales estimates,
business plans, and internal performance results relating to the past, present
or future business activities of USCF or a Fund or BNY Mellon and their
respective subsidiaries and affiliated companies; (b) any scientific or
technical information, design, process, procedure, formula, or improvement that
is commercially valuable and secret in the sense that its confidentiality
affords USCF or a Fund or BNY Mellon a competitive advantage over its
competitors; (c) all confidential or proprietary concepts, documentation,
reports, data, specifications, computer software, source code, object code, flow
charts, databases, inventions, know-how, and trade secrets, whether or not
patentable or copyrightable; and (d) anything designated as confidential.
Notwithstanding the foregoing, information shall not be Confidential Information
and shall not be subject to such confidentiality obligations if it: (a) is
already known to the receiving party at the time it is obtained; (b) is or
becomes publicly known or available through no wrongful act of the receiving
party; (c) is rightfully received from a third party who, to the best of the
receiving party’s knowledge, is not under a duty of confidentiality; (d) is
released by the protected party to a third party without restriction; (e) is
requested or required to be disclosed by the receiving party pursuant to a court
order, subpoena, governmental or regulatory agency request or law; (f) is
relevant to the defense of any claim or cause of action asserted against the
receiving party; (g) is Fund information provided by BNY Mellon in connection
with an independent third party compliance or other review; (h) is released in
connection with the provision of services under this Agreement; or (i) has been
or is independently developed or obtained by the receiving party.



 - 22 - 

 

USCF and each of the Funds agree that any fee schedule contemplated by this
Agreement will be treated as confidential and will only be shared with employees
of the Investment Advisor, regulators, examiners, internal and external
accountants, auditors, and counsel. USCF shall instruct its employees and
regulators, examiners, internal and external accountants, auditors, and counsel
who may be afforded access to the fee schedule of USCF’s or the Fund’s
obligations of confidentiality hereunder. Notwithstanding the foregoing, the
parties understand that a summary description of the fees and aggregate amounts
paid to BNY Mellon will need to be disclosed in the Offering Materials for each
Fund. USCF and the Funds also agree that any description of the services
provided to the Funds by BNY Mellon, which is to be included in the Funds’
Offering Materials, will be presented to BNY Mellon for review and approval,
which approval shall not be unreasonably withheld.

The provisions of this Section 22 shall survive termination of this Agreement
for a period of three (3) years after such termination.

(b) The Bank of New York Mellon Corporation is a global financial organization
that provides services to clients through its affiliates and subsidiaries in
multiple jurisdictions (the “BNY Mellon Group”). The BNY Mellon Group may
centralize functions including audit, accounting, risk, legal, compliance,
sales, administration, product communication, relationship management, storage,
compilation and analysis of customer-related data, and other functions (the
“Centralized Functions”) in one or more affiliates, subsidiaries and third-party
service providers. Solely in connection with the Centralized Functions, (i) the
Fund consents to the disclosure of and authorizes BNY Mellon to disclose
information regarding the Fund (“Customer-Related Data”) to the BNY Mellon Group
and to its third-party service providers who are subject to confidentiality
obligations with respect to such information and (ii) BNY Mellon may store the
names and business contact information of the Fund’s employees and
representatives on the systems or in the records of the BNY Mellon Group or its
service providers. The BNY Mellon Group may aggregate Customer-Related Data with
other data collected and/or calculated by the BNY Mellon Group, and
notwithstanding anything in this Agreement to the contrary the BNY Mellon Group
will own all such aggregated data, provided that the BNY Mellon Group shall not
distribute the aggregated data in a format that identifies Customer-Related Data
with a particular customer. The Fund confirms that it is authorized to consent
to the foregoing.



 - 23 - 

 

22. Non-Solicitation.

During the term of this Agreement and for one (1) year thereafter, the Fund
shall not (with the exceptions noted in the immediately succeeding sentence)
knowingly solicit or recruit for employment or hire any of BNY Mellon’s
employees, and the Fund shall cause the Fund’s sponsor and any affiliates of the
Fund to not (with the exceptions noted in the immediately succeeding sentence)
knowingly solicit or recruit for employment or hire any of BNY Mellon’s
employees. To “knowingly” solicit, recruit or hire within the meaning of this
provision does not include, and therefore does not prohibit, solicitation,
recruitment or hiring of a BNY Mellon employee by the Fund, the Fund’s sponsor
or an affiliate of the Fund if the BNY Mellon employee was identified by such
entity solely as a result of the BNY Mellon employee’s response to a general
advertisement by such entity in a publication of trade or industry interest or
other similar general solicitation by such entity.

 

[Signature page follows.]



 - 24 - 

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers and their seals to be hereunto
affixed, all as of the latest date set forth below.

THE BANK OF NEW YORK MELLON

By:____________________________

Name:

Title:

 

 

Date:

 

UNITED STATES COMMODITY FUNDS, LLC

 

 

By:_______________________________________
Name: John P. Love
Title: President and CEO

Date:

UNITED STATES COMMODITY FUNDS, LLC, as sponsor on behalf of the United States
Commodity Index Funds Trust and each series thereof

 

By:_______________________________________
Name: John P. Love
Title: President and CEO

Date:

UNITED STATES COMMODITY FUNDS, LLC, as general partner on behalf of each of the
United States Oil Fund, LP; the United States Natural Gas Fund, LP, the United
States 12 Month Oil Fund, LP, the United States 12 Month Natural Gas Fund, LP,
the United States Brent Oil Fund, LP, the United States Gasoline Fund, LP

 

By:_______________________________________
Name: John P. Love
Title: President and CEO

Date:

 



 - 25 - 

 

EXHIBIT A-1

United States Oil Fund, LP

United States Natural Gas Fund, LP

United States 12 Month Oil Fund, LP

United States 12 Month Natural Gas Fund, LP

United States Brent Oil Fund, LP

United States Gasoline Fund, LP

and

United States Commodity Index Funds Trust and each series thereof

 

 

EXHIBIT A-2

United States Oil Fund, LP

United States Natural Gas Fund, LP

United States 12 Month Oil Fund, LP

United States 12 Month Natural Gas Fund, LP

United States Brent Oil Fund, LP

United States Gasoline Fund, LP

United States Commodity Index Fund

United States Copper Index Fund

 



 

 

 

EXHIBIT B

I,       [Name]                       , of [Fund Name] , a [State]
[corporation/trust] (the “Fund”), do hereby certify that:

The following individuals serve in the following positions with the Fund, and
each has been duly elected or appointed by the Board of the Fund to each such
position and qualified therefor in conformity with the Fund’s Organizational
Documents, and the signatures set forth opposite their respective names are
their true and correct signatures. Each such person is designated as an
Authorized Person under the Fund Administration and Accounting Agreement dated
as of ___________________, 201__, between the Fund and The Bank of New York
Mellon.



Name   Position   Signature                    

 



 

 

 

SCHEDULE I

Schedule of Services

 

All services provided in this Schedule of Services are subject to the review and
approval of the appropriate Fund officers, Fund counsel and accountants of each
Fund, as may be applicable. The services included on this Schedule of Services
may be provided by BNY Mellon or a BNY Mellon Affiliate, collectively referred
to herein as “BNY Mellon”.

FINANCIAL REPORTING

 

BNY Mellon shall provide the following financial reporting services for each
Trust or Fund, as applicable:

 

Prepare, Review and File Quarterly Reports on Form 10-Q and Annual Reports on
Form 10-K in accordance with U.S. GAAP and with deference to Sponsor preferences
in a timely fashion

§Statements of Financial Condition

§Schedules of Investments

§Statements of Operations

§Statements of Changes in Shareholders’ Equity

§Statements of Cash Flows

§Notes to Financial Statements

§Trust Combined Statements

 

Review/Prepare other financial data included in the 10-Qs and 10-Ks.

 

Prepare Quarterly Reports on Form 10-Q for the Fund for each of the first three
fiscal quarters of the Funds, and Annual Report on Form 10-K for the Funds
fiscal year, or as requested by the sponsor. The preparation of each Form 10-Q
and 10-K includes facilitating delivery of the filing to the printer,
coordination of all printer and author edits, the review of printer drafts and
the review of final printer invoices.

 

Upon review and approval of each form 10-K and 10-Q by the Sponsor’s Principal
Financial Officer (or such person performing such functions), the Administrator
shall coordinate the edgarization and filing, or cause to be edgarized and
filed, such reports with the SEC, CFTC and/or NFA, as required, including any
applicable executive officer certifications or other exhibits to such reports.
The Administrator shall also coordinate with the printer a file that can be
uploaded to the Sponsor’s Website.

 

FUND ADMINISTRATION SERVICES

BNY Mellon shall provide the following fund administration services for each
Trust or Fund, as applicable:

 

Coordinate with Auditors the review of the quarterly report in the 10-K and the
audit of the annual report in the 10-K, including weekly meetings, open item
list, etc.

Prepare Monthly Statements in conformity with CFTC Regulations within 20 days
after month end.

 

Prepare quarterly CPO-PQR reporting as applicable

 

Prepare Annual NFA-PFS reporting within a mutually agreed upon timeframe
following the Funds fiscal year end.

Prepare and coordinate the Annual Shareholder Mailing within 90 days of the
Funds’ fiscal year subject to final review by Sponsor in compliance with the
requirements of CFTC Rule 4.22(c). BNY Mellon, in consultation with the Funds
Sponsor, shall facilitate delivery of the filing to the printer. Such
preparation includes the coordination of all printer and author edits, the
review of printer drafts and review of final printer invoices.



 II-1 

 

Prepare Seed Statements as needed.

 

Determine monthly management fees payable and prepare authorizations for
disbursements. 

Prepare a quarterly report listing any known material errors/compliance
violations that occurred with respect to BNY Mellon’s procedures.

 

Prepare, update and maintain regulatory calendars with respect to services
provided by BNY Mellon.

As requested by the Sponsor, assist with requests for information/documentation
from the SEC, CFTC, NFA, other regulatory authorities to the extent BNY Mellon
is in possession of such information.

 

Provide the Sponsor sub-certifications relating to Sarbanes-Oxley attestation
for Form 10-K, and Form 10-Q filings.

 

Assist with responses for inquiries from the SEC, NFA, and other regulatory
authorities required

 

Establish expense accruals, maintain expense files and coordinate payment of
invoices.

 

Monitor Expense reductions related to offering costs.

 

Prepare fund budgets and recommendations for adjustments as necessary.

 

Prepare Monthly Fund expense pro-formas.

 

Provide financial data for S-1/S-3 and other regulatory filings.

 

Prepare statistical reports for information services.

 

Calculate and maintain total return information.

 

Prepare performance data for S-1/S-3 as requested by Sponsor. 

 

Coordinate and facilitate DCP meetings.

 

Assist in the preparation of Board and Audit Committee materials

 

TAX SERVICES

 

BNY Mellon shall provide the following tax services for each Fund:

 

Provide accounting and other data to the sponsor and its Tax Accountants in
support of the preparation of the K-1’s and the related filings. 

Prepare service provider 1099’s for each Fund, as necessary

 

 II-2 

 



OTHER ADMINISTRATION SERVICES

 

BNY Mellon shall provide the following other administration services for each
Trust or Fund, as applicable:

 

Assist with and/or coordinate such other filings, notices and regulatory
matters, including Form 8-K, on such terms and conditions as the parties hereto
may mutually agree upon in writing from time to time.

Assist the Fund in the handling of SEC examinations by providing requested
documents in the possession of BNY Mellon that are on the SEC examination
request list and any other information that may be required by rule or
regulation.

At the request of the Fund Sponsor, review miscellaneous materials and reports
prepared by Sponsor, auditors, outside Counsel, etc. and provide comments as
appropriate.

Provide information, reports and data to the Trust and the or the USCF Chief
Compliance Officer as may be reasonably requested, and cooperate with him/her
and his/her staff in connection with their due diligence review of BNY Mellon’s
services and internal compliance procedures, processes and controls.

 

REGULATORY ADMINISTRATION SERVICES

 

BNY Mellon shall provide the following regulatory administration services:

 

·Assemble and distribute board materials for regular meetings of the Board of
Directors including the drafting of agendas for a maximum of five (5) regular
meetings of the Board of Directors per year.

 

·Assemble and distribute audit committee materials for regular meetings of the
Audit Committee of the Board of Directors including the drafting of agendas for
a maximum of eight (8) regular meetings of the Audit Committee of the Board of
Directors per year.

 

·Attend (in-person or telephonically) regular meetings of the Board of Directors
and draft minutes thereof.

 

·Attend (in-person or telephonically) regular meetings of the Audit Committee of
the Board of Directors and draft minutes thereof.

 

·Maintain minute books for the Board of Directors and Audit Committee

 



 II-3 

